Citation Nr: 0525776	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  03-31 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for lung disease, including 
lung disease due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran's military records indicate that he served on 
active duty from August 1944 to February 1945 and from March 
1946 to June 1948 in the United States Navy.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claim of entitlement to service connection for lung disease 
(claimed as secondary to exposure to asbestos during active 
service.)

The file includes the transcript of an April 2004 hearing 
before the Board at the RO (i.e. a Travel Board hearing), in 
which the veteran presented oral testimony indicating that he 
may be claiming entitlement to VA compensation pursuant to 
38 U.S.C. § 1151 for a respiratory disability resulting from 
surgical treatment at the VA Medical Center at Oklahoma City, 
Oklahoma in approximately 2000 - 2001.  This is referred to 
the RO for appropriate action to include clarifying whether 
the veteran is indeed making such a claim.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of 
asbestosis.

2.  The veteran's present diagnoses of COPD, status post 
right thoracotomy with biopsy of the lung (benign), did not 
have their onset during active duty and are not otherwise 
linked to exposure to asbestos.




CONCLUSION OF LAW

A chronic respiratory disability was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA) and implementing 
regulations modified VA's duties to notify and assist 
claimants; however, this law also provides that VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A, 
5107(a) (West 2002 & Supp. 2005); 38 C.F.R. § § 3.159(a)-(c) 
(2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

The Board notes that this appeal stems from an original claim 
for VA compensation for lung disease (claimed as secondary to 
asbestos exposure in service) that was filed in March 2001.  
The claims folder shows that VA had duly provided the veteran 
with express notice of the provisions of the VCAA in 
correspondence dated in May 2001 and December 2003, in which 
it provided the veteran with an explanation of how VA would 
assist him in obtaining necessary information and evidence.  
The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  These 
letters also essentially asked that he provide all evidence 
in his possession pertaining to his claim.   

A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claims during the course of 
this appeal.  Among other things, a VA examination and 
treatment reports covering the period from 1949 to 2003 have 
been obtained and associated with the evidence.  He has also 
been provided with a VA examination in 2003, in which a 
medical nexus opinion addressing the issue on appeal has been 
obtained and associated with the evidence.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Finally, he has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  There is no reasonable possibility that 
further assistance will aid in substantiating the claim.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board is as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.



Factual Background

The veteran's service medical records show that during both 
his periods of active duty he had normal findings on 
examination of his respiratory system.  Chest X-rays taken 
during both periods of service revealed no abnormalities.  
The records also show no treatment for a chronic respiratory 
disorder at any time during either period of service.  The 
veteran was separated from his last period of active duty in 
June 1948.

Post-service medical records include the report of a VA 
examination conducted in March 1949, which shows that the 
veteran's respiratory system was normal.  Although three 
years later, in April 1952, a soft, nodular area of increased 
density in his right lung was noted on a VA chest X-ray, no 
other abnormalities were observed and this condition did not 
reappear on subsequent VA radiographic examination in June 
1959, which was clear of any abnormalities.  His respiratory 
system was also noted to be normal on clinical evaluation in 
June 1959.  An October 1979 VA examination report shows that 
his chest X-ray and respiratory system were normal even as 
recently as that date.

In March 2001, the veteran filed a claim for service 
connection for lung disease, which he claimed was the result 
of exposure to asbestos during active service.  In this 
regard, his service personnel records show that during active 
duty he served as a fireman aboard a naval vessel, indicating 
that his duty stations aboard ship included postings within 
the vessel (including the engine room) that would place him 
in proximity to pipes and conduits that were insulated with 
asbestos.  According to the veteran, and gleaned from written 
statements and oral testimony presented before the Board in 
an April 2004 hearing, his duty station aboard ship placed 
him in the proximity of conduits and pipes that were 
insulated with asbestos and he now has lung disease that was 
related to this asbestos exposure.

VA treatment records associated with the claims folder show 
that in October 2000, a medical imagery report revealed the 
presence of a lung mass in his right lower lobe.  Surgery was 
performed to resect the right lobe and remove the mass.  The 
imagery report also noted the presence of bilateral pleural 
plaques that were "suggestive of asbestos exposure."  A 
subsequent treatment report dated in March 2001 noted that 
the excised lung mass was found to be non-malignant.  
Treatment reports dated from 2000 - 2003 show diagnoses of 
chronic obstructive pulmonary disease but no diagnosis of 
asbestosis.

During a VA examination conducted in March 2003, the veteran 
reported that during active duty he inhaled asbestos dust 
while working aboard ship and since then experienced 
shortness of breath and other respiratory symptoms.  He also 
reported that after service he worked as an electrician until 
1978, and stated that he smoked cigarettes at the rate of one 
pack per day for approximately 20 years until he quit smoking 
altogether in 1965.  The veteran's prior history of surgery 
for removal of a non-malignant lung mass from his right lobe 
was noted.  The examiner commented that the veteran's chest 
X-rays indicated changes related to chronic obstructive 
pulmonary disease (COPD) with areas of scarring with both 
lower lungs and possible small calcified pleural plaques 
anteriorly in his left lower chest "which could reflect the 
clinical question of asbestosis and a previous sternotomy."  
Pulmonary function tests revealed minimal obstructive defect.  

As a result of this examination, the veteran was diagnosed 
with asbestos exposure; status post right thoracotomy with 
biopsy of the lung (with benign findings), and coronary 
artery disease, status post coronary artery bypass grafting.  
The examiner expressed his opinion that the veteran's 
cardiovascular disease was not likely due to asbestosis.  In 
a September 2003 addendum, the VA physician who conducted the 
March 2003 examination presented the opinion that the 
veteran's lung condition, COPD, was not due to asbestos 
exposure.

At an April 2004 hearing before the Board, the veteran 
testified that during active service his duty station was 
posted below decks aboard a navy vessel where he worked in 
close proximity to pipes, ducts, and conduits that were 
wrapped in asbestos insulation.  It was his belief that this 
exposure led to his current lung disease.  He indicated that 
his lung symptoms began to noticeably bother him by 2000 - 
2001, and he underwent surgery for removal of a suspicious 
mass in his right lung that his physicians informed him was 
not unlike an asbestos-related injury.  

During this hearing, the veteran also expressed 
dissatisfaction with the conduct of the VA physician who 
conducted his medical examination in 2003 with respect to 
what he perceived to be the physician's dismissive and high-
handed attitude towards the veteran's spouse.  (The Board 
acknowledges the veteran's complaint in this regard.  
Although the physician's conduct may have been less than 
exemplary, the Board has assessed his written opinions and 
finds no bias or lack of objectiveness in them that would 
render them invalid as probative medical evidence and 
necessitate rescheduling the veteran for another examination 
by a different physician.)


Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2004).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2004)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  
[See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).]  The information and instructions 
contained in the DVB Circular have since been included in VA 
Adjudication Procedure Manual, M21-1, part VI, para. 7.21 
(October 3, 1997) (hereinafter "M21-1").  Also, an opinion by 
VA's Office of General Counsel discussed the development of 
asbestos claims.  VAOPGCPREC 4-00.

VA must analyze the veteran's claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease.  M21-1, Part VI, 
7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An asbestos-
related disease can develop from brief exposure to asbestos.  
Id.

VA's Manual 21-1, Part VI, para. 7.21 (October 3, 1997) 
contains guidelines for the development of asbestos exposure 
cases.  Part (a) in essence acknowledges that inhalation of 
asbestos fibers can result in fibrosis and tumors, and 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.

VA's Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latent period varies from 10-to-45 or more years between 
first exposure and development of disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  VA's Manual 21-1, Part VI, para. 7.21(c) (October 
3, 1997) provides that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.

VA's Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000 (April 13, 2000), published at 65 
Fed Reg. 33,422 (2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997) (while holding that the veteran's claim had 
been properly developed and adjudicated, the Court indicated 
that the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  In this case, the 
record indicates that the RO complied with these procedures. 

The veteran, in essence, contends that his current COPD with 
his history of surgical removal of a mass from his right 
lung, which were first clinically noted in 2000, are 
attributable to his alleged exposure to asbestos during 
active service in the mid-1940s.  The Board has reviewed the 
objective medical evidence and concludes that it does not 
support his claim for service connection for chronic lung 
disease, to include lung disease due to exposure to asbestos.  
The veteran's service medical records show no abnormalities 
on physical or radiographic examination of his respiratory 
system.  Post-service VA medical examinations conducted in 
1949, 1952, 1959, and 1979 revealed no findings indicative of 
a chronic respiratory disorder.  Although a soft nodular area 
was observed on chest X-ray of his lungs in 1952, this is 
evidently an acute and transitory condition that was not 
chronic in nature as it did not reappear in subsequent X-rays 
and, in any case, was not shown to have had its onset during 
active duty.  

The veteran's medical treatment and examination records from 
VA for the period from 2000 - 2003 show that a non-malignant 
mass was surgically removed from his right lower lung lobe 
during this period, and also that the veteran was diagnosed 
with COPD.  The medical imagery report of October 2000 shows 
the presence of bilateral pleural plaques that were 
suggestive to the reviewing radiologist of asbestos exposure 
and the VA physician who examined the veteran in March 2003 
noted that these could be the result of asbestos exposure.  
However, the language used to describe the relationship 
between these plaques and asbestos exposure is, at best, 
equivocal and speculative and not truly definitive.  

In any case, the medical evidence does not associate any 
disabling respiratory condition with these pleural plaques.  
Although "asbestos exposure" is included in the diagnoses 
presented on medical examination in March 2003, neither this 
medical examination nor any treatment reports associated with 
the evidence show a clinical diagnosis of asbestosis.  
Furthermore, the VA medical opinion and addendum obtained in 
2003 indicates that there is no relationship between the 
veteran's alleged exposure to asbestos and his current 
diagnoses of COPD, status post right thoracotomy with biopsy 
of the lung and coronary artery disease.  As previously 
stated, service connection requires a diagnosis of a current 
disability that has been objectively linked to service.  In 
view of the foregoing discussion, the claim of entitlement to 
service connection for lung disease (including asbestosis and 
lung disease due to exposure to asbestos) must be denied.  
Because the evidence in this case is not approximately 
balanced with regard to the merits of the case, the benefit-
of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

To the extent that the veteran asserts that there exists an 
link between his current respiratory disability and his 
periods of active duty based upon his own personal knowledge 
of his medical history and his military service, because he 
is a layperson who does not possess the requisite medical 
training and accreditation to present opinions and commentary 
on matters of medical diagnosis, causation, and etiology, his 
statements in this regard are not entitled to be assigned any 
probative weight.  See Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 


ORDER

Service connection for lung disease (including asbestosis and 
lung disease due to exposure to asbestos) is denied.



	                        
____________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


